Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on October 30, 2020.  
2.   Claim(s) 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1 and 11 are directed to an abstract idea of determining a treatment policy based on a profile type and data including query responses from a monitored patient. The claims recite “establishing, communication associated with a user; determining, a profile type for the user based on data received from the user, the data including query responses; generating, using the profile type for the user, an event management policy to include a plurality of events to be transmitted to the user, each event of the plurality of events specifying an action to be performed by the user; transmitting, an event of the plurality of  events of the event management policy in accordance with an event delivery schedule, the event delivery schedule specifying times at which each event is to be transmitted to the receipt, causing a data presentation of the event and to record a response data corresponding to an activity performed by the user in response to presentation of the data of the event; receiving, the response data identifying an event identifier corresponding to the event, a status identifier indicating the activity performed by the user in response to the presentation of the data of the event and a delivery timestamp indicating a time at which the event is provided; storing, on an activity log for the user maintained in memory, responsive to the receipt of the response data, a record corresponding to the event provided including the event identifier, the status identifier, and the delivery timestamp; and modifying, using the event identifier, the status identifier, and the delivery timestamp of the record stored on the activity log, at least one of the plurality of events included in the event management policy for the user. The limitations of establishing, communication associated with a user; determining, a profile type for the user based on data received from the user, the data including query responses; generating, using the profile type for the user, an event management policy to include a plurality of events to be transmitted to the user, each event of the plurality of events specifying an action to be performed by the user; transmitting, an event of the plurality of  events of the event management policy in accordance with an event delivery schedule, the event delivery schedule specifying times at which each event is to be transmitted to the receipt, causing a data presentation of the event and to record a response data corresponding to an activity performed by the user in response to presentation of the data of the event; receiving, the response data identifying an event identifier corresponding to the event, a status identifier indicating the activity performed by the user in response to the presentation of the data of the event and a delivery timestamp indicating a time at which the event is provided; storing, on an activity log for the user maintained in memory, responsive to the receipt of the response data, a record corresponding to the event provided including the event identifier, the status identifier, and the delivery timestamp; and modifying, using the event identifier, the status identifier, and the delivery timestamp of the record stored on the activity log, at least one of the plurality of events included in the event management policy for the user; and transmit, a second event from the plurality of events in accordance with the modified delivery schedule to perform a second action corresponding to the second event to induce a change to at least one action performed by the user in response to the second action corresponding to the second event.” 
The limitations of “establishing, communication associated with a user; determining, a profile type for the user based on data received from the user, the data including query responses; generating, using the profile type for the user, an event management policy to include a plurality of events to be transmitted to the user, each event of the plurality of events specifying an action to be performed by the user; transmitting, an event of the plurality of  events of the event management policy in accordance with an event delivery schedule, the event delivery schedule specifying times at which each event is to be transmitted to the receipt, causing a data presentation of the event and to record a response data corresponding to an activity performed by the user in response to presentation of the data of the event; receiving, the response data identifying an event identifier corresponding to the event, a status identifier indicating the activity performed by the user in response to the presentation of the data of the event and a delivery timestamp indicating a time at which the event is provided; storing, on an activity log for the user maintained in memory, responsive to the receipt of the response data, a record corresponding to the event provided including the event identifier, the status identifier, and the delivery timestamp; and modifying, using the event identifier, the status identifier, and the delivery timestamp of the record stored on the activity log, at least one of the plurality of events included in the event management policy for the user. The limitations of establishing, communication associated with a user; determining, a profile type for the user based on data received from the user, the data including query responses; generating, using the profile type for the user, an event management policy to include a plurality of events to be transmitted to the user, each event of the plurality of events specifying an action to be performed by the user; transmitting, an event of the plurality of  events of the event management policy in accordance with an event delivery schedule, the event delivery schedule specifying times at which each event is to be transmitted to the receipt, causing a data presentation of the event and to record a response data corresponding to an activity performed by the user in response to presentation of the data of the event; receiving, the response data identifying an event identifier corresponding to the event, a status identifier indicating the activity performed by the user in response to the presentation of the data of the event and a delivery timestamp indicating a time at which the event is provided; storing, on an activity log for the user maintained in memory, responsive to the receipt of the response data, a record corresponding to the event provided including the event identifier, the status identifier, and the delivery timestamp; and modifying, using the event identifier, the status identifier, and the delivery timestamp of the record stored on the activity log, at least one of the plurality of events included in the event management policy for the user; and transmit, a second event from the plurality of events in accordance with the modified delivery schedule to perform a second action corresponding to the second event to induce a change to at least one action performed by the user in response to the second action corresponding to the second event.” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of “Certain Methods of Organizing Human Activity” such as concepts performed by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “server, processor, memory, remote device, communication device” nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people. For example, but for the “server” language, “determining” in the context of this claim encompasses the user manually defining a profile type. Similarly, the generating, using the profile type for the user, an event management policy to include a plurality of events to be transmitted to the user, each event of the plurality of events specifying an action to be performed by the user, covers performance by managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance by managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “server, processor, memory, remote device, communication device” to perform all of the “communication; determining; generating; transmitting; receiving; modifying and transmit” steps. The “server, processor, memory and remote device” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., server, processor, memory, remote device, communication device). Claim 11 has additional limitations (i.e., server, processor, memory, remote device, communication device). Looking to the specification, these components are described at a high level of generality (Page 22 || 31-34 through Page 23 || 1; …computer system 1100 can be any workstation, telephone, desktop computer, laptop or notebook computer, netbook, ULTRABOOK, tablet, server, handheld computer, mobile telephone, smartphone or other portable telecommunications device, media playing device, a gaming system, mobile computing device, or any other type and/or form of computing, telecommunications or media device that is capable of communication). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage]” steps, it is only considered as insignificant extrasolution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2-10 and 12-20 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DiPierro et al. Pub. No.: US 20043/0207048 hereinafter DiPierro, in view of Lesea-Ames Pat. No.: US 8,529,409 hereinafter Lesea-Ames.
As per Claim 20, DiPierro teaches a system, comprising:
--transmit, to the remote device via the communication channel, an event of the plurality of events of the event management policy in accordance with an event delivery schedule, the event delivery schedule specifying times at which each event of the plurality of events is to be transmitted to the  remote device, receipt by the remote device causing an application executing on the remote device to present data of the event and to record response data corresponding to an activity performed by the user in response to presentation of the data of the event via the application (see DiPierro et al. paragraphs 70, 89 and 91-94; According to one embodiment of the present invention an applicator, or similar user interface, on a smart phone, tablet or computer can quickly log details with respect to the experienced symptom. Details such as the time of the recordation (e.g. timestamp indicating a time) of the event can automatically be requested but the application, based on the treatment protocol, can present the patient with a short, but effective inquiry to gain important details with respect to the symptom. In the case of a craving for a cigarette (e.g. event identifier) the application can ask when the craving occurred, what was the intensity, did the patient smoke a cigarette (e.g. status identifier), was the patient under stress, when was the last med, and the like);
--receive, from the remote device via the communication channel, the response data identifying an event identifier corresponding to the event, a status identifier indicating the activity performed by the user in response to the presentation of the data of the event via the application on the remote device, and a delivery timestamp indicating a time at which the event is provided (see DiPierro et al. paragraphs 70, 89 and 91-94; According to one embodiment of the present invention an applicator, or similar user interface, on a smart phone, tablet or computer can quickly log details with respect to the experienced symptom. Details such as the time of the recordation (e.g. timestamp indicating a time) of the event can automatically be requested but the application, based on the treatment protocol, can present the patient with a short, but effective inquiry to gain important details with respect to the symptom. In the case of a craving for a cigarette (e.g. event identifier) the application can ask when the craving occurred, what was the intensity, did the patient smoke a cigarette (e.g. status identifier), was the patient under stress, when was the last med, and the like);
--store, on an activity log for the user maintained in the memory, responsive to the receipt of the response data, a record corresponding to the event provided to the remote device, the record including the event identifier, the status identifier, and the delivery timestamp (see DiPierro et al. paragraph 70); and
--modify, using the event identifier, the status identifier, and the delivery timestamp of the record stored on the activity log at least one of the plurality of events included in the event management policy for the user associated with the remote device (see DiPierro et al. paragraphs 70, 89 and 91-94; Using collected data, the analysis module determines whether the existing treatment protocol should be modified. While the analysis may determine that the current protocol is to be maintained 340 the present invention, based on collected data, may move to modify 355 the current treatment protocol to increase the patient's opportunity for success); and 
-- transmit, to the remote device via the communication device, a second event from the plurality of events in accordance with the modified delivery schedule to cause the application executing on the remote device to perform a second action corresponding to the second event to induce a change to at least one action performed by the user in response to the second action corresponding to the second event via the remote device (see DiPierro et al. paragraphs 70, 89 and 91-94; According to one embodiment of the present invention an applicator, or similar user interface, on a smart phone, tablet or computer can quickly log details with respect to the experienced symptom. Details such as the time of the recordation (e.g. timestamp indicating a time) of the event can automatically be requested but the application, based on the treatment protocol, can present the patient with a short, but effective inquiry to gain important details with respect to the symptom. In the case of a craving for a cigarette (e.g. event identifier) the application can ask when the craving occurred, what was the intensity, did the patient smoke a cigarette (e.g. status identifier), was the patient under stress, when was the last med, and the like).
DiPierro fails to explicitly teach:
--at least one server comprising one or more processors and memory having computer-executable instructions stored thereon the at least one server configured to:
--establish communication channel with a remote device associated with a user;
--determine a profile type of for the user based on data received from the remote device of the user, the data including query responses;
--determine a profile type of for the user based on data received from the remote device of the user, the data including query responses; and 
--generate, using the profile type for the user, an event management policy (e.g. specific physical fitness program) to include a plurality of events to be transmitted to the remote device via the communication channel, each event of the plurality of events specifying an action to be performed by the user associated with the remote device.
Lesea-Ames teaches:
--at least one server comprising one or more processors and memory having computer-executable instructions stored thereon the at least one server configured to (see Lesea-Ames Col 3 || 30-33; FIG. 5 is a block diagram illustrating a system 200 for downloading instructional video files pertaining to the operation of an exercise machine 230 to a mobile device 202 from a data server 220. The system includes a mobile device 202, which contains components similar to those described hereinabove, and a data server 220):
--establish communication channel  with a remote device associated with a user (see Lesea-Ames Col 3 || 30-33; The communication interface between the mobile device and the data server may be any suitable interface, examples of such may include USB, WiFi, Bluetooth, Cellular, et cetera);
--determine a profile type of for the user based on data received from the remote device of the  user, the data including query responses (see Lesea-Ames Col 2 || 11-20; the software modules may configure the audio and video segments in a manner that essentially customizes a physical fitness routine for a user. For example, the mobile device may be configured with a user interface that allows the user to input data to the software modules. The software modules may use this data to create a user profile and subsequently configure a specific physical fitness program for the user. Alternatively or additionally, the user profile may be used to retrieve a particular physical fitness program from storage that corresponds to parameters within the user profile); and 
--generate, using the profile type for the user, an event management policy (e.g. specific physical fitness program) to include a plurality of events to be transmitted to the remote device via the communication channel, each event of the plurality of events specifying an action to be performed by the user associated with the remote device (see Lesea-Ames Col 2 || 11-20; Additionally, the software modules may configure the audio and video segments in a manner that essentially customizes a physical fitness routine for a user. For example, the mobile device may be configured with a user interface that allows the user to input data to the software modules. The software modules may use this data to create a user profile and subsequently configure a specific physical fitness program for the user. Alternatively or additionally, the user profile may be used to retrieve a particular physical fitness program from storage that corresponds to parameters within the user profile).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Lesea-Ames within the systems/methods as taught by reference DiPierro with the motivation of providing for portable programs for maintaining and/or improving a user's health levels (see Col 1 || 66-67 through Col 2 || 1-3).
As per Claim 2, DiPierro and Lesea-Ames teach the system of claim 1, wherein the received data identifies a time duration indicating a length of time taken by the user in performing the activity in response to the presentation of the data of the event via the remote device, and wherein the at least one server is further configured to store, on the activity log, the record including time duration and to modify at least one of the plurality of events based on the time duration of the record (see Lesea-Ames Col 4 || 15-25; The display element includes a touch screen interface, wherein the user profile module receives user entries entered through the touch screen interface and transfers the user entries to the fitness instruction module, wherein the fitness instruction module processes the user entries to configure one or more operational parameters for the fitness instruction. The one or more operational parameters may, for example, include duration, type of exercise, intensity, and/or frequency. The fitness program may further include a data acquisition module that communicatively couples to the data interface and the display element to receive the user profile).
The obviousness of combining the teachings of DiPierro and Lesea-Ames are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 3, DiPierro and Lesea-Ames teach the  system of claim 1, wherein the at least one server is configured to select, from a plurality of event management policies, the event management policy based on the profile type for the user (see Lesea-Ames Col 2 || 11-20; the software modules may configure the audio and video segments in a manner that essentially customizes a physical fitness routine for a user. For example, the mobile device may be configured with a user interface that allows the user to input data to the software modules. The software modules may use this data to create a user profile and subsequently configure a specific physical fitness program for the user. Alternatively or additionally, the user profile may be used to retrieve a particular physical fitness program from storage that corresponds to parameters within the user profile).
The obviousness of combining the teachings of DiPierro and Lesea-Ames are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 4, DiPierro and Lesea-Ames teach the system of claim 1, wherein the at least one server is configured to receive, from the remote device, the response data generated by the remote device in response to an interaction with the application on the remote response subsequent to the presentation of the data corresponding to the first event, the first event corresponding to at least a controlled breathing event, a social engagement event, a personalized message event, a treatment adherence event, an incentive event, and a digital diversion event (see DiPierro et al. paragraphs 70, 89 and 91-94; Using collected data, the analysis module determines whether the existing treatment protocol should be modified. While the analysis may determine that the current protocol is to be maintained 340 the present invention, based on collected data, may move to modify 355 the current treatment protocol to increase the patient's opportunity for success).
The obviousness of combining the teachings of DiPierro and Lesea-Ames are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 5, DiPierro and Lesea-Ames teach the system of claim 1, wherein the at least one server is further configured to modify at least one the times specified by the event delivery schedule using the event identifier, the status identifier, and the delivery timestamp of the record stored on the activity log (see DiPierro et al. paragraphs 70, 89 and 91-94; Using collected data, the analysis module determines whether the existing treatment protocol should be modified. While the analysis may determine that the current protocol is to be maintained 340 the present invention, based on collected data, may move to modify 355 the current treatment protocol to increase the patient's opportunity for success. Modifications can include adjusting the temporal application of the drug, modifying the amount of dosage and even modifying the type of drug. For example, the system may determine that the current application of a particular dose should occur 30 minutes earlier to counter the patient's registration of an intense craving to smoke early in the morning. After applying the modification to the device and continuing to collect data the system may once again modify the protocol but this time increase the dosage of the prescribed drug. These modifications can be predetermined, directed by a health care provider, automated or any combination thereof so as to arrive at an optimized treatment protocol).
The obviousness of combining the teachings of DiPierro and Lesea-Ames are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 6, DiPierro and Lesea-Ames teach the system of claim 1, wherein the at least one server is further configured to transmit the event of the plurality of events to the remote device, receipt of the event causing the remote device to:
--monitor for an interaction with the application presenting the data of the event, the interaction corresponding to the activity performed by the user, and generate the response data to send to the at least one server based on the interaction detected on the application presenting the data of the event (see DiPierro paragraph 25; Another feature of the present invention the ability to gather patient compliance, physiological and psychological data and when warranted, modify the current and ongoing treatment protocol. The system can include applications resident on a smart phone or similar device that can record and report patient physiological/physiological data such as a craving, anxiety or experience of intense pain. Using this, and other, information, the system of the present invention can not only offer emotional support, but also modify the ongoing treatment protocol to provide an optimized bio-synchronous bioactive agent delivery system).
The obviousness of combining the teachings of DiPierro and Lesea-Ames are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 7, DiPierro and Lesea-Ames teach the system of claim 1, wherein the at least one server is further configured to:
--identify, from the query responses of the data received from the remote device, a behavioral endpoint for the user and a target date for achieving the behavioral endpoint, and generate, using the behavioral endpoint and the target date, the event management policy for the user to include the plurality of events (see DiPierro paragraph 77; goal date).
The obviousness of combining the teachings of DiPierro and Lesea-Ames are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 8, DiPierro and Lesea-Ames teach the system of claim 1, wherein the at least one server is further configured to generate, using the profile type for the user, the event delivery schedule for the event management policy, the event delivery schedule specifying a plurality of times for corresponding data of the plurality of events to present at the remote device associated with the user (see DiPierro paragraph 67; Based on that information the bio-synchronous bioactive agent delivery system 120 can using algorithmic dosing processes, administer a select drug within a predetermined temporal dosing schedule. Algorithmic dosing is based on data collected from the patient. In addition, a compliance unit 130, coupled to the bio-synchronous bioactive agent delivery system 120, can collect and report data with respect to administration of the prescribed dosage. Upon the user setting up and initiating the bio-synchronous bioactive agent delivery system 120 the compliance unit 130 is activated. Along with directing the bio-synchronous bioactive agent delivery system 120 to administer a dose of medicine to the patient at a bisynchronous time, the compliance unit records and, in other embodiments, reports compliant events. Event details such as the time of the administration, the amount of the dose, and the point at which dosing was ceased, and other biometric factors can be collected, stored, and reported).
The obviousness of combining the teachings of DiPierro and Lesea-Ames are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 10, DiPierro and Lesea-Ames teach the system of claim 1, wherein the at least one server is further configured to generate a new event to include in the plurality of events of the event management policy for the user based on the event identifier, the status identifier, and the delivery timestamp of the record (see DiPierro et al. paragraphs 70, 89 and 91-94; Using collected data, the analysis module determines whether the existing treatment protocol should be modified. While the analysis may determine that the current protocol is to be maintained 340 the present invention, based on collected data, may move to modify 355 the current treatment protocol to increase the patient's opportunity for success).
The obviousness of combining the teachings of DiPierro and Lesea-Ames are discussed in the rejection of claim 1, and incorporated herein.
As per Claims 11-18 and 20, Claims 11-18 and 20 are directed to a method. Claims 11-18 and 20 recite the same or substantially similar limitations as those addressed above for Claims 1-8 and 10 as taught by DiPierro and Lesea-Ames. Claims 11-18 and 20 are therefore rejected for the same reasons as set forth above for Claims 1-8 and 10 respectively.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiPierro and Lesea-Ames as applied to claims 1-8, 10-18 and 20 above, and further in view of SORDEN et al. Pub. No.: US 2013/0091452.
As per Claim 9, DiPierro and Lesea-Ames fail to teach the system of claim 1, wherein the at least one server is further configured to generate, using location information of the remote device associated with the user, the event management policy to include the plurality of events.
SORDEN et al. teaches a system for managing location-based information comprising: an entity that comprises either a person or physical item; wherein the entity comprises an associated identifier and upon leaving a pre-determined location or boundary transmits the associated identifier to a wireless network; wherein the wireless network is operable to provide the associated identifier to a either another wireless device, a geofenced location, or a location-based service (see SORDEN paragraph 362).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference SORDEN et al. with the systems/methods as taught by reference DiPierro and Lesea-Ames with the motivation of providing wireless device users protection of their secure information and thereby increase their privacy when using location-based systems, services, and/or geofenced locations (see SORDEN et al. paragraph 99).
As per Claim 19, Claim 19 is directed to a method. Claim 19 recites the same or substantially similar limitations as those addressed above for Claim 9 as taught by DiPierro and Lesea-Ames. Claim 19 is therefore rejected for the same reasons as set forth above for Claim 9 respectively.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 2003/0212579 A1 to Brown et al.; A system and method that remotely accesses and diagnoses the medical condition of an individual patient and of each patient in a group of patients and provides treatment based upon the diagnoses of the individual patient and the risk stratification the individual patient assumes in the group of patients.
Patent No.: US 8,870,762 to Brown; A system for remotely monitoring an individual. The system includes a server system for generating a script program from a set of queries. The script program is executable by a remote apparatus that displays information and/or a set of queries to the individual through a user interface. Responses to the queries that are entered through the user interface together with individual identification information are sent from the remote apparatus to the server system across a communication network. The server system also includes an automated answering service for providing a series of questions from a stored set of questions for an individual at the remote apparatus to respond to, storing responses to each provided question in the series of questions and providing a service based on the individual's response to the questions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626

/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626